Title: From Thomas Jefferson to Thomas Burke, 15 October 1780
From: Jefferson, Thomas
To: Burke, Thomas



Sir
Richmond Oct. 15. 1780.

Your favor of the 5th. covering a draught of Mr. Clay’s for 106,775 D. came safely to hand last night. I am sorry that Mr. Clay adopts this method of negotiating money claims on our treasury which is not and I fear will not again be in a condition to answer his draughts with any kind of punctuality which might justify his drawing and negotiating in the mercantile way. In my letter to you of the 2d inst. acknowledging the receipt of the draught for 225,-000 D. I informed you of the exhausted state of our treasury. There is as yet no symptom of replenishment. I really therefore do not know what to recommend to you. If you find it better to retain those bills on us, we expect to pay money to or for Mr. Clay, and shall with great chearfulness do it through you: but I am bound at the same time to inform you that we are so far from being in arrears on the general requisitions of Congress for money (in which case depreciation might perhaps be chargeable to us) that we have overpaid their requisitions till the close of the present year upwards of six millions of dollars. Mr. Clay’s draught from Congress is supererogation. Yet we do not mean to count or weigh our contributions by any standard but that of our abilities. If you find you can better secure yourself against depreciation by recalling these draughts they shall be delivered to your order and in the mean time safely kept.
I am with great esteem Sir Your most obedt humble servt.,

Th: Jefferson

